                 Case 2:20-cr-00182-JAM Document 29 Filed 09/13/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   ALEXIS NELSEN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-182 JAM

11                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE AND EXCLUDE TIME
12                          v.                          UNDER SPEEDY TRIAL ACT

13   MICHAEL ANTHONY BUTLER, JR.,                       DATE: September 14, 2021
                                                        TIME: 9:30 a.m.
14                               Defendant.             COURT: Hon. John A. Mendez
15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and
17 defendant Michael Anthony Butler, Jr., by and through counsel Marion Titus, hereby agree and

18 stipulate as follows:

19          1.      On October 1, 2020, a grand jury returned a one-count indictment, charging Butler with
20 sex trafficking of a child, in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2). ECF No. 1. By previous
21 order, the Court set this matter for a status conference on September 14, 2021. ECF No. 25.

22          2.      Since the grand jury returned the indictment, the government has produced discovery that
23 includes more than 2,000 pages of documents. The government has also disclosed several search

24 warrants and offered to make available for inspection evidence seized during the investigation, including

25 electronic devices.

26          3.      Counsel for the defendant joined this case on July 7, 2021, and needs additional time to
27 investigate the allegations underlying the charges in the indictment, examine the evidence, confer with

28 her clients, and prepare for trial. ECF No. 27.


      STIPULATION AND [PROPOSED] ORDER                   1
                 Case 2:20-cr-00182-JAM Document 29 Filed 09/13/21 Page 2 of 3

 1          4.      Based on the foregoing facts, the parties request that the Court vacate the September 14,

 2 2021, status conference and reset the case for a status conference to be held on December 14, 2021, at

 3 9:30 a.m. The parties further agree and request that the Court exclude the time between September 14,

 4 2021, and December 14, 2021, from the computation of time in which trial must commence under the

 5 Speedy Trial Act, pursuant to Local Code T-4. The parties agree that the interests of justice served by

 6 excluding the time between September 14, 2021, and December 14, 2021, under the Speedy Trial Act,

 7 outweigh the best interests of the public and the defendant in a speedy trial. The parties request that the

 8 Court adopt the facts set forth herein and order time excluded from September 14, 2021, to and

 9 including December 14, 2021, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), and Local Code T-4,

10 to allow defense counsel to investigate and prepare for trial.

11
      Dated: September 10, 2021                              PHILLIP A. TALBERT
12                                                           Acting United States Attorney
13
                                                      By: /s/ BRIAN A. FOGERTY
14                                                        BRIAN A. FOGERTY
                                                          Assistant United States Attorney
15

16
      Dated: September 10, 2021                              /s/ MARION TITUS
17                                                           MARION TITUS
18                                                           Counsel for Defendant
                                                             Michael Anthony Butler, Jr.
19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER                   2
              Case 2:20-cr-00182-JAM Document 29 Filed 09/13/21 Page 3 of 3

 1                                                   ORDER

 2          The Court, having received, read, and considered the parties’ stipulation, and good cause

 3 appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court vacates the

 4 September 14, 2021, status conference and resets the matter for a status conference on December 14,

 5 2021, at 9:30 a.m. The Court also specifically finds that based on the facts set forth in the parties’

 6 stipulation, the failure to exclude the time between September 14, 2021, and December 14, 2021, would

 7 deny counsel reasonable time necessary for effective preparation, taking into account the exercise of due

 8 diligence. The Court further finds that the ends of justice served by the continuance outweigh the best

 9 interests of the public and the defendant in a speedy trial. Time from September 14, 2021, to and

10 including December 14, 2021, is excluded from the computation of time within which the trial of this

11 case must commence under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv),

12 and Local Code T-4.

13          IT IS SO ORDERED.

14   Dated: September 10, 2021                      /s/ John A. Mendez
15                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED] ORDER                   3
